NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IGT,
Plaimiiff-Cr0ss Appellan,t,
V. _
» .
BALLY GAMING INTERNATIONAL, INC., BALLY
TECHNOLOGIES, INC., AND BALLY GAMING, IN.C.
(1)01NG BUs1NEss eis BALLY TEcHN0L0GIEs),
DefencZan,ts-Appellants.
2010-1364, -1365
Appea1s from the United States District C0urt for the
District of De1aware in case n0. 06-CV-0282, Judge Sue L.
R0bins0n.
ON MOTION
ORDER
Bal1y Ga1ning Internati0r1al, Inc., Bally Te`chn010gieS,
Inc., and Ba1Iy Gaming, Inc., move for a 45-day extension
of ti1ne, until March 14, 2011, to file their reply brief
Up0n consideration there0f,
IT 13 ORDERED THAT:

IGT V. BALLY GAMING
1 cc.
S
The motion is granted
2
FOR THE COURT
 1 3  /s/ Jan H0rbaly
Date J an H0rb a1y
Deanne E. Maynard, Esq.
Char1eS K. Verh0even, Esq.
C1erk
U.S.
§e
315
5-103
§'"E
1-1135
me
2
§§
Q
3
JAN 13. 2011
JAN H£1RBAL\'
Cl.ERK